DETAILED ACTION
Claims 1-20 are pending in the application. 


Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.


Response to Arguments
3.  	Applicant’s arguments, see page 7, filed 03/22/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 

 
Allowable Subject Matter
4.  	Claims 1-20 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance:
   	“A display control apparatus comprising: 
  	a memory; and 
  	a processor configured to: 
  	obtain through images and control a display screen to display the through images; and 
  	while sequentially displaying the through images: 
  	when the start of a continuous operation of a user is detected, control the display screen to draw an auxiliary line serving as an aid for an image capturing composition decision in accordance with the continuous operation of the user such that the drawing of the auxiliary line begins before the continuous operation of the user has ended; and 
  	based on detecting that the continuous operation of the user has ended, stop the drawing of the auxiliary line, wherein the auxiliary line is drawn linearly in a case that a first display mode is set, and the auxiliary line is drawn non-linearly in a case that a second display mode that is different than the first display mode is set.”

   	The closest prior art of record relied upon is Yana (US 2011/02422348 A1) disclosing an imaging apparatus and a display control section with the ability to provide shooting assisting lines for altering/modifying a through the lens image while shooting an image/scene. Seo et al (US 2014/0250406) further discloses a method for altering/manipulating an image displayed on screen, by using gesturing such as a continuous operation of a user. However, the prior art of record, alone or in combination with another, fails to teach when the start of a continuous operation of a user is detected, control the display screen to draw an auxiliary line serving as an aid for an image capturing composition decision in accordance with the continuous operation of the user such that the drawing of the auxiliary line begins before the continuous operation of the user has ended, and based on detecting that the continuous operation of the user has ended, stop the drawing of the auxiliary line, wherein the auxiliary line is drawn linearly in a case that a first display mode is set, and the auxiliary line is drawn non-linearly in a case that a second display mode that is different than the first display mode is set. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697